EXHIBIT 8
Ben Hutman

From:                                  Ben Hutman
Sent:                                  Tuesday, February 18, 2020 7:58 PM
To:                                    'gandhibanerjee@gmail.com'; 'Zbac LLC'
Cc:                                    'Kate E. McCarthy'; Katelin J. Montgomery
Subject:                               Request for Default and Default Judgment
Attachments:                           Request for Entry of Default.pdf; Request of Entry of Default Judgment.pdf; Affidavit of
                                       Ben Hutman.pdf; Ex. B to Affidavit.pdf; Ex. C to Affidavit.pdf; Ex. D to Affidavit.pdf; Ex. A
                                       to Affidavit.pdf; Certificate of Service.pdf


Akshita and Sumanta Banerjee,

Please see the attached Request for Entry of Default and Default Judgment and accompanying supporting papers that
were filed today in the Western District of Pennsylvania. Hard copies of these documents are also being sent out to you.

Thank you,

Ben Hutman, Associate | Bio

Sadis & Goldberg LLP
551 Fifth Avenue, 21st Floor
New York, NY 10176

bhutman@sadis.com
Phone: 212.573.6675
Fax: 212.573.3796
sadis.com



This e‐mail communication is confidential and is intended only for the individuals or entities named above and others who have
been specifically authorized to receive it. If you are not an intended recipient, please do not read, copy, use or disclose the contents
of this communication to others. Please notify the sender that you have received this e‐mail in error by replying to the e‐mail or by
telephoning 212.947.3793. Please then delete the e‐mail and any copies of it. Thank you. Nothing contained in this disclaimer shall
be construed in any way to grant permission to transmit confidential information via this firm's e‐mail system




                                                                    1
